DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed March 10, 2022. 
Claims 1, 3, 5, 7, 9, 11, 13, 15, and 17 have been amended.
Claims 1-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-18, Applicant argues that the claims are patent eligible under 35 USC 101 based on the claim amendments. The Examiner respectfully disagrees. The claimed use of speech to text conversion (with no specifics or recited structure), crawling of online electronic sources, and reverse chaining (e.g. a type of machine learning with no specific on what the machine learning is doing) are all so generically recited that they are merely adding the words apply it with the judicial exception and limiting to a field of use, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
Applicant argues that the claims are patent eligible under 35 USC 101 because they do not recite an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner has clearly underlined the abstract idea and provided specific reasoning as to why those limitations are directed towards the abstract idea. Please see the rejection below. As an example identifying themes and degrees of correlation, for predicting future decisions of users is directed towards the abstract idea of Organizing Human Activity because the predicating of future decisions entities will make is a commercial interaction (e.g. marketing) that is used, as an example, to determine what advertisements to display to the entity or just to keep track of what a user future action might be (e.g. monitoring human behavior). Applicant’s arguments are not persuasive.
Applicant argues that the claims are patent eligible under 35 USC 101 because the claims improve the technology. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not state what the improvement to the technology is or point out what limitations amount to the improvement. The Examiner however, has analyzed each limitations specifically noting the abstract idea and additional elements and provided reasoning as to why the claims do no integrate the abstract idea into a practical application below. The Examiner refers to the rejection below. Applicant’s arguments are not persuasive.
The Examiner requests if there is an improvement recited in the specification, that the Applicant specifically point to the improvement as the Examiner has seen no improvement to the technology recited in the claims or specification. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-6 are directed toward a process, claims 7-12 are directed toward a product, and claims 13-18 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a datastore via a communication network of computer systems, utterances communicated, propagated and/or otherwise espoused by a first entity, the received utterances comprising natural language text, at least some of the natural language text obtained from speech to text conversion; and automatically analyzing the received utterances to obtain key messages of the utterances of the first entity, the key messages obtained from the automated analysis providing historical decisions and opinions of the first entity for maintaining in a historical decisions and opinions data store; automatically digitally crawling online electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, wherein each influencer data set of the plurality of influencer data sets includes information indicative of opinions expressed by a respectively corresponding influencer and electronic information from the electronic sources about the corresponding influencer; performing, by a reverse chain engine comprising a processor executing machine logic, reverse chaining based on messages obtained from the automated analysis of the received utterances espouse by the first entity and using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, the reverse chaining identifying one or more themes expressed by one or more of the influencers that correlate to one or more historical decisions and opinions of the first entity, and one or more degrees of correlation between the one or more themes and the one or more historical decisions and opinions of the first entity; and predicting, by a prediction engine, a likely future decision of the first entity using output of the reverse chaining (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing decisions, opinions, and influencer data using reverse chaining to predict future decisions of entities by analyzing opinions, influences, and themes of users and displaying the results so a human user can make determinations, which is managing relationships and interactions between people for commercial purposes. The Applicant’s claimed limitations are merely analyzing decisions, opinions, and influencer data to predict what an entity will do based on the influences on that person, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a datastore via a communication network of computer systems, utterances communicated, propagated and/or otherwise espoused by a first entity, the received utterances comprising natural language text, at least some of the natural language text obtained from speech to text conversion; for maintaining in a historical decisions and opinions data store; automatically digitally crawling online electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, by a reverse chain engine comprising a processor executing machine logic, using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, and by a prediction engine” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set of storage device(s); and computer code including data and instructions for causing a processor(s) set to perform at least the following operations, computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner further notes for clarification that the “natural language text obtained from speech to text conversion” and “digitally crawling online electronic sources for utterances of influencers to provide” merely amounts to insignificant extra solution (e.g. data collection) and merely adds the words apply it with the judicial exception (See Peg 2019 and MPEP 2106.05).
The Examiner further notes for clarification that the “reverse chain engine comprising a processor executing machine logic, reverse chaining” merely adds the words apply it with the judicial exception (See Peg 2019 and MPEP 2106.05), where reverse chaining is a generic form a machine learning and no specifics on how the machine learning is used are recited in the claims, but rather just recite generic use of the reverse chaining.
In addition, dependent claims 2-6, 8-12, and 14-18 further narrow the abstract idea and dependent claims 2, 5-6, 8, 11-12, 14, and 17-18 additionally recite “communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “human individual, plurality of influencers, dashboard display, display device, corporate executive” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set of storage device(s); and computer code including data and instructions for causing a processor(s) set to perform at least the following operations, computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-6; System claims 13-18; and Product claims 7-12 recite a computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set of storage device(s); and computer code including data and instructions for causing a processor(s) set to perform at least the following operations, computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0021-0022 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a datastore via a communication network of computer systems, utterances communicated, propagated and/or otherwise espoused by a first entity, the received utterances comprising natural language text, at least some of the natural language text obtained from speech to text conversion; for maintaining in a historical decisions and opinions data store; automatically digitally crawling online electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, by a reverse chain engine comprising a processor executing machine logic, using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, and by a prediction engine” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-6, 8-12, and 14-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 5-6, 8, 11-12, 14, and 17-18  additionally recite “communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “human individual, plurality of influencers, dashboard display, display device, corporate executive” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-18 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 7, and 13 disclose a system, product, and method for predictive decision making based on influence identifiers and learned associations by identifying degrees of correlation between one or more themes, historical decisions, and opinions of an entity.
Regarding a possible 103 rejection: The closest prior art of record is:
Ganesh et al. (US 2013/0166540 A1) – which discloses monitoring social networks to determine key influencers based on how people interact with data. 
Abels et al. (US 2009/0112786 A1) – which discloses an information handling system for collecting and prioritizing actions.
Lawrence et al. (US 2015/0235137 A1) – which discloses predicting influence in social media networks based on messages.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 7, and 13, such as predictive decision making based on influence identifiers and learned associations by identifying degrees of correlation between one or more themes, historical decisions, and opinions of an entity.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving, by a datastore via a communication network of computer systems, utterances communicated, propagated and/or otherwise espoused by a first entity, the received utterances comprising natural language text, at least some of the natural language text obtained from speech to text conversion; and automatically analyzing the received utterances to obtain key messages of the utterances of the first entity, the key messages obtained from the automated analysis providing historical decisions and opinions of the first entity for maintaining in a historical decisions and opinions data store; automatically digitally crawling online electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, wherein each influencer data set of the plurality of influencer data sets includes information indicative of opinions expressed by a respectively corresponding influencer and electronic information from the electronic sources about the corresponding influencer; performing, by a reverse chain engine comprising a processor executing machine logic, reverse chaining based on messages obtained from the automated analysis of the received utterances espouse by the first entity and using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, the reverse chaining identifying one or more themes expressed by one or more of the influencers that correlate to one or more historical decisions and opinions of the first entity, and one or more degrees of correlation between the one or more themes and the one or more historical decisions and opinions of the first entity; and predicting, by a prediction engine, a likely future decision of the first entity using output of the reverse chaining (as required by independent claims 1, 7, and 13)”, thus rendering claims 1, 7, 13 and their dependent claims as allowable over the prior art. 


Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683